                    Case 1:20-cv-10420-AT Document 14 Filed 03/22/21 Page 1 of 1
                                                    U.S. Departme

                                                                 United States At
                                                                 Southern Distric
                                                                 86 Chambers Street
                                                                                                    3/22/2021
                                                                 New York, New York 10

                                                                 March 19, 2021
          VIA ECF
          Hon. Analisa Torres
          United States District Judge
          United States District Court
          500 Pearl Street
          New York, New York 10007

                 Re:     Chen v. Wolf, et al., No. 20 Civ. 10420 (AT)

          Dear Judge Torres:

                  This Office represents the government in this action in which the plaintiff seeks an order
          compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his Application to
          Register Permanent Residence or to Adjust Status (Form I-485). I write to respectfully request
          that the government’s time to respond to the complaint be extended by approximately two months
          from April 1 to June 2, 2021, and that the initial conference now scheduled for April 12, 2021 be
          adjourned to the week of June 15, 2021 or thereafter.

                  The adjournment is respectfully requested because USCIS issued a Request for Evidence
          (“RFE”) on March 3, 2021, for which the response date is June 1, 2021 (plus an additional 60 days
          due to the pandemic). Plaintiff’s counsel has informed this Office, however, that a response to the
          RFE is expected to be submitted within approximately the next week. The adjournment is thus
          requested to provide time for the plaintiff to submit his RFE response, for USCIS to process it and
          then determine next steps, including potentially an adjudication of the Form I-485, which could
          render this action moot.

                 This is the first request to extend the government’s time to respond to the complaint and
          second request to adjourn the initial conference. 1 Plaintiff’s counsel consents to these requests.

                 I thank the Court for its consideration of this letter.


GRANTED. By June 2, 2021, the Government shall answer or otherwise respond to the Complaint. The
conference scheduled for April 12, 2021, is ADJOURNED to June 17, 2021, at 10:00 a.m. By June 10,
2021, the parties shall submit their joint letter and proposed case management plan.

SO ORDERED.

Dated: March 22, 2021
       New York, New York




          1
            On February 5, 2021, the parties requested an adjournment of the initial conference scheduled
          for February 9, 2021, because the government had only recently been served and its response was
          not due until March 28. See ECF Nos. 10, 11. The Court granted the request. See ECF No. 12.
